Case 3:19-cv-00813-REP Document 15-1 Filed 12/15/19 Page 1 of 7 PageID# 139

                                                   Exhibit 1
Case 3:19-cv-00813-REP Document 15-1 Filed 12/15/19 Page 2 of 7 PageID# 140
Case 3:19-cv-00813-REP Document 15-1 Filed 12/15/19 Page 3 of 7 PageID# 141
Case 3:19-cv-00813-REP Document 15-1 Filed 12/15/19 Page 4 of 7 PageID# 142
Case 3:19-cv-00813-REP Document 15-1 Filed 12/15/19 Page 5 of 7 PageID# 143
Case 3:19-cv-00813-REP Document 15-1 Filed 12/15/19 Page 6 of 7 PageID# 144
Case 3:19-cv-00813-REP Document 15-1 Filed 12/15/19 Page 7 of 7 PageID# 145
